Citation Nr: 9902997	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability, including hypertension, 
Raynaud's disease, and disorders of the left arm, left first 
rib, and lung, claimed as having resulted from VA surgical 
treatment for thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to July 
1964.

In October 1988, the veteran claimed entitlement to benefits 
under the provisions of 38 U.S.C.A. § 351 (now 38 U.S.C.A. 
§ 1151) for additional disability resulting from surgical 
treatment for thoracic outlet syndrome at a VA medical center 
(VAMC).  That claim was denied in an October 1989 rating 
decision.  The veteran appealed, and the Board of Veterans' 
Appeals (Board) denied the claim in an August 1991 decision.  
In March 1992, the veteran, through his representative, moved 
for reconsideration of the Board decision.  The Board denied 
the motion but, in view of a case decided by the Court of 
Veterans Appeals during the previous November, Gardner v. 
Derwinski, 1 Vet.App. 584 (1991), which prompted a stay in 
adjudication of claims such as this one, the veteran was 
invited to resubmit his claim after the stay was lifted.

In November 1993, the veteran resubmitted his claim.  This 
appeal arises from a June 1995 rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied benefits 
under the provisions of 38 U.S.C.A. § 1151 for hypertension, 
Raynaud's disease, and disorders of the left arm, left first 
rib, and lung, all claimed to have resulted from VA surgical 
treatment for thoracic outlet syndrome.


REMAND

The veteran contends that the RO erred by failing to award 
benefits under the provisions of 38 U.S.C.A. § 1151.  He 
maintains that he is more disabled, since October 1987 
surgery for thoracic outlet syndrome at a VAMC, than he was 
before the surgery.

Although the Board is not rendering a final decision at this 
time, significant recent changes in the law applicable to 
claims pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998), impel us to provide a discussion in some detail here.  
The governing statutory law, set forth at 38 U.S.C.A. § 1151, 
provides that, when a veteran suffers injury or aggravation 
of an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals r 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

In this case, the veteran reported, during July 1987 VA 
outpatient treatment, that, during the preceding several 
months, his left arm had became numb and that the numbness 
increased when the arm was elevated, but returned to normal 
when it was lowered.  An April 1987 VA electromyogram had 
shown mild plexus compression.  Upon examination of the left 
arm, there was subjectively decreased sensation to pinprick 
and touch.  Objectively, sensation was intact bilaterally to 
pinprick, touch, temperature, vibration, and position.  X-
rays were interpreted as showing bilateral cervical ribs at 
C7 with large transverse processes at C5 and C6.  The 
impression was bilateral cervical ribs with left C7 partial 
neuromuscular entrapment syndrome.

In October 1987, the veteran was admitted to a VAMC for 
surgical treatment of thoracic outlet syndrome.  X-rays after 
admission were interpreted as not showing cervical ribs, so 
it was determined that the appropriate surgical procedure was 
resection of the left first rib, and that procedure was 
performed.  After surgery, the sponge count was not correct, 
X-rays detected a retained sponge, and another surgical 
procedure was performed to retrieve it.

An April 1989 VA outpatient treatment record noted that the 
veteran continued to have sharp, axillary pain radiating down 
the left arm that was associated with pain and a cold 
sensation in the left hand.  Another VA hospital admission 
was suggested, but the veteran desired another opinion.

In a November 1989 letter, Edwin Wyman, Jr., MD, of 
Massachusetts General Hospital, reported that, beginning in 
1985, the veteran noted numbness and tingling in the left arm 
and hand and sensitivity of the hand to cold.  Adson's test 
for thoracic outlet syndrome was positive, as was an 
electromyogram.  The condition worsened and, in October 1987, 
the left first rib was excised by an axillary approach.  On 
examination, Adson's test was negative, there was good range 
of motion of the left shoulder without atrophy, and there 
were minor sensory changes, but no real motor abnormalities, 
of the entire left arm.  X-rays showed minor degenerative 
changes of the cervical spine.  The impression was that the 
veteran had sustained pressure injury to nerves during the 
operation.

The claim file includes an April 1990 letter from the VA 
District Counsel in Boston, to an attorney for the veteran 
and his wife, indicating that an administrative tort claim 
they had filed had been settled, for $30,000.  Also of record 
is a Voucher for Payment under Federal Tort Claims Act, 
Standard Form 1145, indicating that the cause of action had 
accrued on October 23, 1987, and that the settlement was 
based upon the need for a second operation due the retention 
of a sponge in the operative site.  A June 1990 check from an 
attorney to the veteran and his wife shows that they received 
their settlement, less a 20 percent attorney fee.  In this 
regard, the Board would emphasize that claims and settlements 
under the Federal Tort Claims Act are administered pursuant 
to a body of law, found in title 28 of the United States 
Code, that is entirely distinct from determinations of 
entitlement to veterans benefits provided in title 38.

Findings over the years indicate the need to clarify the 
nature and extent of the veteran's condition.  An April 1988 
VA electromyogram showed evidence of denervation in the left 
deltoid, suggesting axillary nerve injury.  An October 1988 
VA electromyogram showed resolving electrical findings but 
continued sensory problems, probably causing pain.  A May 
1989 VA electromyogram showed some evidence of C6 
radiculopathy but no plexus compression.  A December 1990 VA 
electromyogram showed more C5-6 involvement than previous 
studies.  January 1992 magnetic resonance imaging, conducted 
to rule out a tear in the left shoulder, showed no 
abnormality of the left brachial plexus.  March 1993 VA X-
rays of the left shoulder showed calcium in the supraspinatus 
tendon and the subacromial bursa, and the impression was 
calcific tendonitis and bursitis.  An August 1993 VA 
rheumatology consultation resulted in an assessment of 
chronic shoulder pain, calcific bursitis by X-ray, and point 
tenderness over the biceps tendon but not in a pattern 
consistent with symptoms.  More recently, an addendum to an 
August 1995 VA rheumatology consult showed a diagnosis of 
supraspinatus tendonitis.  November 1995 VA X-rays showed 
extensive calcification along the left rotator cuff tendon, 
suggesting calcific tendonitis.  A November 1995 VA 
electromyogram was essentially normal, with no change since 
an April 1993 electromyogram.

At an August 1996 VA examination, the veteran reported 
intermittent numbness and tingling in the left arm and hand.  
On examination, there was no difference in bulk between the 
left and right shoulders, deltoid and trapezius muscles 
appeared normal bilaterally, and there was no swelling or 
deformity.  Strength was normal on the left and the right.  
Motion was without pain and range of motion was the same on 
the left and right, except that extension was to 30 degrees 
on the left and 45 on the right.  Diagnoses included history 
of Raynaud's syndrome involving the left arm, no strength 
differences between the left and right shoulders with almost 
full range of motion, and no apparent rotator cuff lesions.

At a September 1996 VA neurologic examination, the veteran 
reported pain in the left arm and shoulder blade area since 
October 1987 surgery.  He also reported that pain radiated to 
the hand, that the four fingers were numb, and that the hand 
became white and painful in cold weather.  On examination, 
sensation to pinprick was diminished in the lateral aspect of 
the left forearm.  The impression was chronic pain syndrome 
in the left upper extremity following surgery for thoracic 
outlet syndrome and some numbness that might be in the 
distribution of a radial cutaneous nerve.  The examiner 
indicated that he would order an electromyogram.

Under the present state of the record, it is not entirely 
clear that, since the October 1987 VA surgery, the veteran 
has additional disability of the left arm or, if he does, the 
precise nature thereof.  He reported sensory deficit in the 
left arm and cold sensitivity of the left hand both before 
and after the surgery.  He has reported pain, and did so at 
the September 1996 VA neurologic examination, but not, 
apparently, at the August 1996 VA examination.  Reports of 
the 1996 examinations are not entirely consistent.  Although 
chronic pain syndrome was diagnosed at the September 
examination, the diagnosis seems to have been based on 
history from the veteran, because objective evidence of pain 
was not noted in examination findings.  Electromyograms over 
the years seemed to show a resolving neurologic disorder, but 
the study ordered in September 1996 is not included in the 
claim file.  Finally, the significance of calcium deposits in 
the left shoulder, and the relationship of same to the 
October 1987 surgery, has not been addressed.  Accordingly, 
the veteran must be afforded a thorough examination, that 
takes into consideration both pre- and postsurgical treatment 
records, to determine whether he has additional disability 
resulting from the October 1987 surgery.

The Board notes that, under Issues Presented for Review in an 
April 1997 statement by the veteran's representative, 
references to hypertension, lung disorder, and Raynaud's 
syndrome, were underlined in ink and a notation appended that 
those issues "appear to have been withdrawn."  However, the 
author of that notation is unknown.  At a November 1995 
hearing, the veteran's representative broached the subject of 
clarification of the issue.  Subsequent testimony suggested 
that the veteran understood that removal of the left first 
rib was a necessary consequence of the October 1987 surgery, 
but other issues were not addressed.

The Board also notes that a claimant seeking benefits under a 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded and, if such evidence is submitted, the Secretary 
has the duty to assist a claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, there is no duty to assist.  
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
In addition, the Court has ruled that a claimant under the 
provisions of 38 U.S.C.A. § 1151 must submit sufficient 
evidence to make a claim well grounded.  Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992); Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).  Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence that 
disability resulted from VA hospitalization, examination, or 
treatment.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

We are by no means certain, at this juncture, that the 
present claim is well grounded.  The absence of a well-
grounded claim, however, does not absolve VA of all duties.  
By statute, "If a claimant's application for benefits . . . 
is incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application."  38 U.S.C. 
§ 5103(a).  This duty to notify arises as to an initial claim 
when "the Secretary was on notice that relevant evidence may 
have existed, or could have been obtained, that, if true, 
would have made the claim 'plausible' and that such evidence 
had not been submitted with the application."  Robinette v. 
Brown, 8 Vet.App. 69, 80 (1995); see also McKnight v. Gober, 
131 F.3d 1483, 1484-85 (1997) (adopting the Court's 
interpretation of section 5103(a) in Robinette).

Here, it appears that virtually all medical records pertinent 
to this claim are in the possession of VA, and that the issue 
of well-groundedness, as well as possibly the ultimate merits 
of the claim, will turn upon medical opinion evidence as to 
the interpretation to be derived from those records under 
VA's post-Gardner revised regulations as to section 1151 
entitlement.  Accordingly, and in the exercise of our 
authority to give the veteran the benefit of the doubt as to 
any material issue, the Board will, under Robinette, supra, 
remand this matter for further development and 
readjudication, as set forth below.  The Board recognizes 
that this case presents a complex fact situation.  We are not 
competent to make the sophisticated medical analysis required 
to decide the appeal without a solid foundation in the 
record, and we are placing much reliance upon the medical 
examiner who will, pursuant to the instructions below, 
address whether there is additional disability shown and, if 
so, the nature of its etiology and whether it reflects 
necessary consequences of the treatment accorded to the 
veteran.

Although we are not rendering any final decision at this 
time, the Board notes that there is no evidence in the claim 
file that hypertension or a lung condition resulted from the 
October 1987 surgery.  Thus, under the present state of the 
record, claims that that they did are apparently not well 
grounded.  The veteran is advised that, if he has evidence to 
the contrary, he should submit it.  In that regard, and in 
view of the notation appended to his representative's April 
1997 statement, the veteran should be asked to clarify the 
issue on appeal.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be asked to clarify his 
claim that a left first rib disorder resulted from 
the October 1987 VA surgery.  In addition, he 
should be asked to submit any evidence he has that 
hypertension and a lung disorder resulted from 
that surgery.

2.  The RO should obtain from the veteran the 
names and addresses of all health care providers 
from whom he has received treatment for disorders 
of the left upper extremity, including Raynaud's 
disease, since 1985.  Thereafter, the RO should 
obtain legible copies of all such records that 
have not already been obtained.

3.  Upon completion of the development in 
paragraphs 1 and 2 above, the veteran should be 
afforded a VA examination to determine what, if 
any, additional disability resulted from the 
October 1987 surgery for thoracic outlet syndrome.  
The examiner will need to address this question 
with particular attention to the veteran's 
condition before and after the 1987 VA surgery.  
If any additional disability is identified, the 
examiner should provide his or her professional 
opinion as to whether such additional disability 
was intended to result from, or certain to result 
from, the treatment that was given.  Also, the 
examiner should address the significance of 
calcific deposits, if there are any, in the 
veteran's left shoulder; should render an opinion 
as to whether those deposits resulted from the 
1987 surgery; and, if they did so result, should 
state whether they were intended to result from, 
or certain to result from, the treatment that was 
given, and, finally, should describe any current 
disability they cause.  It is important that the 
examiner has access to the veteran's claims 
folder, including this Remand, prior to the 
examination.  All indicated tests should be 
conducted.  The factors upon which the medical 
opinion is based must be set forth in the report.

4.  When the above development has been completed, 
and all evidence obtained has been associated with 
the file, the claim should be reviewed by the RO.  
If the decision remains adverse to the veteran in 
any way, he and his representative should be 
furnished with a Supplemental Statement of the 
Case.  They should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 12 -


